 

Exhibit 10.56

Form H

4111 SOUTH OCEAN DRIVE CONDOMINIUM

COMMERCIAL UNIT PURCHASE AGREEMENT

ORAL REPRESENTATIONS CANNOT BE RELIED UPON AS CORRECTLY STATING THE
REPRESENTATIONS OF THE DEVELOPER. FOR CORRECT REPRESENTATIONS, REFERENCE SHOULD
BE MADE TO THIS CONTRACT AND THE DOCUMENTS REFERENCED HEREIN

ANY PAYMENT IN EXCESS OF 10 PERCENT OF THE PURCHASE PRICE MADE TO DEVELOPER
PRIOR TO CLOSING PURSUANT TO THIS CONTRACT MAY BE USED FOR CONSTRUCTION PURPOSES
BY THE DEVELOPER.

Additionally, under certain circumstances more particularly described in Section
4, and provided that the Seller has posted “Alternative Assurances” with the
Division of Florida Condominiums, Timeshares and Mobile Homes, Seller may use
all of Buyer’s deposits (including those equal to the initial 10% of the
Purchase Price, as hereinafter defined).

In this Agreement (including all addenda, or amendments hereto, collectively,
the “Agreement” or the “Contract”), the term “Buyer” and/or “Purchaser” means or
refers to the buyer or buyers listed below who have signed this Agreement. The
word “Seller” and/or “Developer” means or refers to 4111 South Ocean Drive, LLC,
a Florida limited liability company, and its successors and/or assigns. If the
first letter of a word is capitalized in this Agreement, that word will have the
meaning given to it in this Agreement or, if no definition of such word is given
in this Agreement, then it shall have the meaning given to it in the Declaration
(as defined in Section 1 of this Agreement).

 

Buyer(s):

 

Sotherly Hotels Inc., (NASDAQ: “SOHO”), a publicly traded real estate investment
trust

 

 

Name of Principal Owner of Buyer (if entity):

Name and Title of Authorized Signatory (if entity): Dave Folsom, President

Address:

 

410 West Francis Street

 

 

 

 

City:

 

Williamsburg

 

State:

 

Virginia

Country:

 

USA

 

Zip Code:

 

23185

Home Phone:

 

 

 

Office Phone:

 

(757) 229-5648

Tax I.D. No.:

 

 

 

Fax. No.

 

(757) 564-8801

E-Mail Address:

 

drewsims@sotherlyhotels.com

 

Cellular Phone No.

 

 

Registered Agent’s Name, Number, E-Mail and Address:

 

[BUYER TO PROVIDE]

 

 

 

 

 

 

1. Purchase and Sale.

 

(a)

Buyer agrees to buy, and Seller agrees to sell the Unit (as hereinafter defined)
on the terms and conditions contained in this Agreement. The legal description
of the Unit is: Condominium Unit CU-2 (the “Unit”) in 4111 SOUTH OCEAN DRIVE
CONDOMINIUM (the “Condominium”), created by Declaration thereof recorded in
Official Records Book 50656 Page 1212 of the Public Records of Broward County,
Florida (as amended, the “Declaration”). The Unit and the Condominium are
described in greater detail in this Agreement and the Declaration included in
the Prospectus and attached exhibits (the “Condominium Documents”). Buyer
acknowledges receipt of the Condominium Documents on or before the date of this
Agreement.  

 

MIA 185388948v2MIA 185388948v4

 

Buyers Initials

 

 

 

 

 

DRF

 

--------------------------------------------------------------------------------

 

 

(b)

The total purchase price for the Unit is Four Million Two Hundred Fifty Thousand
and No/100 Dollars ($4,250,000.00) USD (the “Purchase Price”). Buyer also agrees
to pay the fees, costs, reimbursements and other sums required to be paid by
Buyer pursuant to Section 11 below. Buyer understands and agrees that the
Purchase Price of the Unit is not based solely upon the size of the Unit, but is
also based on a number of different factors, including, without limitation,
current market conditions, the location of the Unit within the Building, ceiling
heights within the Unit and/or sizes of balconies, terraces, and/or patios
and/or any other special appurtenant rights attached to the Unit.  

2. Payment of the Purchase Price. Buyer agrees to make the following payments
against the Purchase Price:

 

Payment

 

Due Date

 

Amount

 

 

 

 

 

 

Initial Deposit

 

Upon Buyer’s execution of

this Agreement

 

$

300,000.00

 

 

 

 

 

 

Balance

 

At Closing

 

$

3,950,000.00

 

 

 

 

 

 

Total Purchase Price

 

 

 

$

4,250,000.00

 

(a)

Buyer expressly understands and agrees that Seller reserves the right to use
Buyer’s deposits (both up to, and in excess of, 10% of the Purchase Price of the
Unit) in order to fund a significant portion of construction and development of
the Condominium, all in accordance with the provisions of Section 4 hereof and
applicable Florida law.

 

(b)

All payments required to be made hereunder, including all Deposits and any
balance due at closing, must be paid by wire transfer of immediately available
federal funds only. Even though Seller is not obligated to do so, if Seller
accepts a deposit from Buyer which is made by personal check and/or cashiers’
check, same shall be made in United States funds and all checks must be payable
on a bank located in the United States. Additionally, even though Seller is not
obligated to do so, if Seller accepts a deposit from Buyer drawn on a foreign
bank and/or payable in a currency other than U.S. currency, Buyer shall be
solely responsible for all costs of collection and/or conversion and agrees to
pay same to Seller promptly upon demand or, in Seller’s sole and absolute
discretion, Seller may permit such costs to be charged to Buyer at the time of
closing. If Buyer fails to pay any deposit on time, and Seller agrees to accept
it on a later date (which Seller is not obligated to do), Buyer will pay a late
funding charge equal to interest on such deposit at the then applicable highest
lawful rate from the date due until the date received by Seller and cleared by
the bank on which it is drawn.

 

(c)

Buyer also agrees to pay all fees, costs, expenses and/or other sums required to
be paid by Buyer in this Agreement. At the present time, the costs for which
dollar amounts can be computed are :

$N/A (See Addendum)      -     1.70% Development Fee

$(See Addendum)            -     Initial Contribution to the Condominium
Association These charges are subject to change as provided in Section 11 of
this Agreement and are explained in more detail in that Section, as are other
costs which cannot be computed at this time.

3. How Buyer Pays. Buyer understands and agrees that Buyer will be obligated to
pay “all cash” at closing and this Agreement is not contingent or conditioned
upon Buyer obtaining financing. This Agreement and Buyer’s obligations under
this Agreement to purchase the Unit will not depend on whether or not Buyer
qualifies for or obtains a mortgage from any lender. Buyer will be solely
responsible for making Buyer’s own financial arrangements. Although Seller does
not have to do so, if Seller agrees to delay closing until Buyer’s lender is
ready, or to wait for funding from Buyer’s lender until after closing, or to
accept a portion of the sums due at closing in the form of a personal check
(which Seller shall have no obligation to do), Buyer agrees to pay Seller a late
funding charge equal to interest, at the then highest applicable lawful rate on
all funds due Seller which have not then been paid to Seller (and, with regard
to personal checks, which have not then cleared the bank on which they are
drawn) from the date Seller originally scheduled closing to the date of actual
payment (and, with regard to personal checks, to the date of final clearance).
This late funding charge may be estimated and charged by Seller at closing.
Seller’s estimate will be adjusted after closing based on actual funding and
clearance

 

MIA 185388948v4

Purchase Agreement

Buyers Initials

 

 

 

 

- 2 -

DRF

 

--------------------------------------------------------------------------------

 

dates upon either Seller’s or Buyer’s written request. Without limiting the
generality of Section 29 of this Agreement, the foregoing sentence will survive
(continue to be effective after) closing.

4. Deposits.

 

(a)

Developer has entered into an escrow agreement with Chicago Title Insurance
Company (the Escrow Agent”), with offices at 13800 NW 14th Street, Suite 190,
Sunrise, Florida 33323, for the holding, disbursement and administration of
Buyer’s deposits, all in accordance with the terms of the escrow agreement, this
Agreement and the Florida Condominium Act. A copy of the escrow agreement is
included in the Condominium Documents. The escrow agreement is incorporated into
this Agreement as if repeated at length herein, and Buyer agrees that the
deposits may be held in any depository which meets the requirements of the Act,
including, without limitation, a financial institution chartered and located out
of the State of Florida.

 

(b)

Buyer understands and agrees that all of Buyer’s deposits in excess of ten
percent (10%) of the Purchase Price may be used by Seller for construction and
development purposes as permitted by law. In addition to the foregoing, to the
extent of any approved “Alternative Assurances”, Seller may, as permitted by
law, and in lieu of holding deposits up to ten percent (10%) of the Purchase
Price in escrow, cause the Escrow Agent to disburse such deposits to it for all
uses permitted by law. Buyer agrees that the posting of Alternative Assurances
or any change to the Alternative Assurances shall not be deemed a material or
adverse change in the offering of the Condominium by reason of the fact that
Buyer has already agreed to the use of Buyer’s deposits up to ten percent (10%)
of the Purchase Price. Accordingly, Buyer understands and agrees that Seller
reserves the right to utilize all of Buyer’s deposits (both up to, and in excess
of, ten percent (10%) of the Purchase Price) as and to the extent permitted by
law. Buyer should expect that its deposits up to, and in excess of ten percent
(10%) of the Purchase Price may not remain in escrow.

 

(c)

At closing, all deposits not previously disbursed to Seller will be released to
Seller. Except where expressly provided herein to the contrary or otherwise
required by law, all interest earned on Buyer’s deposits shall accrue solely to
the benefit of Seller. Interest shall not be credited against the Purchase Price
of the Unit. Buyer further understands and agrees that to the extent that
deposit monies are removed from escrow and used as permitted herein, said monies
are not available for investment and accordingly no interest shall be earned or
deemed to be earned (even if Seller indirectly benefits from the use of said
funds). No interest will be assumed to be earned, unless in fact said sums are
invested in an interest bearing account and do in fact earn interest. Subject to
the terms of Section 13 below, in the event of an uncured default by Buyer and
the retention of the Deposit, or any portion thereof, by Seller, Seller shall
also be entitled to retain any interest earned thereon. Seller may change escrow
agents (as long as the new escrow agent is authorized to be an escrow agent
under applicable Florida law), in which case Buyer’s deposits, or the portions
thereof then being held in escrow, and any interest actually earned on them, may
be transferred to the new escrow agent at Seller’s direction. If Buyer so
requests, Buyer may obtain a receipt for Buyer’s deposits from the Escrow Agent.

5. Seller’s Financing/Buyer’s Waiver and Subordination. Seller may borrow (or
may have borrowed) money from lenders (each, a “Developer’s Lender”) for the
acquisition, development, refinancing and/or construction of the Condominium
and/or Unit (and any other units owned by Seller, if any). Buyer agrees that any
and each Developer’s Lender will have, until closing, a prior, superior mortgage
on or other interest in the Unit, and the Condominium (or the real property upon
which the Condominium will be created), with greater priority than any rights or
interest Buyer may have therein, if any, pursuant to this Agreement or under any
principal of equity or otherwise.  At closing, Seller shall cause the then
applicable mortgages to be released as an encumbrance against the Unit and may
use Buyer’s closing proceeds for such purpose. Without limiting the generality
of the foregoing, Buyer’s rights and interest under this Agreement (and the
deposits made hereunder) are and will be, automatically and without further
action or instrument, subordinate to all mortgages, mezzanine and any other
forms of financing (and all modifications made to those mortgages, mezzanine and
any other forms of financing) affecting the Unit or the Condominium (or the real
property upon which the Condominium is being developed) even if those mortgages,
mezzanine and any other forms of financing provided by a Developer’s Lender (or
modifications) are made or recorded after the date of this Agreement.
Notwithstanding anything to the contrary contained in this Agreement, Buyer
agrees that neither this Agreement, nor Buyer’s making the Deposits (and/or
Seller’s use of deposits as permitted hereunder), will give Buyer any lien
(equitable or otherwise) or claim against the Unit, the Condominium or the real
property upon which the Condominium has been (or will be) created and Buyer
knowingly, fully and unconditionally waives and releases any right to assert any
such lien or claim.  Buyer

 

MIA 185388948v4

Purchase Agreement

Buyers Initials

 

 

 

 

- 3 -

DRF

 

--------------------------------------------------------------------------------

 

hereby acknowledges and agrees that (i) any and each Developer’s Lender is an
express third party beneficiary of this Section 5, and (ii) this Section 5 and
the rights of any and each Developer’s Lender under this Section 5 shall survive
any termination, rescission or other voiding of this Agreement, and any default
by Developer under this Agreement.

6. Insulation; Energy Efficiency.  To the extent required by applicable law,
Buyer shall have the option to obtain an energy efficiency rating on the Unit
being purchased. Buyer hereby releases Seller from any responsibility or
liability for the accuracy or level of the rating and Buyer understands and
agrees that this Agreement is not contingent upon Buyer’s approval of the
rating, that the rating is solely for Buyer’s own information and that Buyer
will pay the total cost of obtaining the rating. All energy efficiency rating
information is subject to Seller’s general right to make changes in Seller's
Plans and Specifications, and to applicable limitations of Seller's liability to
Buyer.

7. Completion Date.

 

(a)

Seller estimates that it will substantially complete construction of the Unit,
in the manner specified in this Agreement, by approximately December 31, 2017,
subject, however, only to delays resulting from “Force Majeure” (the “Outside
Date”). The term “Force Majeure” as used in this Agreement shall mean “Acts of
God”, labor disputes (whether lawful or not), work stoppages, material or labor
shortages, restrictions or delays by any governmental or utility authority or
any court of law, civil riots, floods or other causes or delays in construction
or otherwise that are reasonably beyond Seller’s control.  

8. Inspection Prior to Closing.

 

(a)

Buyer will be given an opportunity prior to closing, on the date and at the time
scheduled by Seller, to inspect the Unit with Seller’s representative. At that
time, Buyer will sign an inspection statement listing any alleged defects in
workmanship or materials (only within the boundaries of the Unit, itself) which
Buyer discovers. If any item listed is actually defective in workmanship or
materials (keeping in mind the construction standards applicable in Broward
County, Florida for properties of similar, type, style and age), Seller shall,
subject to the other provisions hereof, be obligated to repair those items at
its cost within a reasonable period of time after closing, but Seller’s
obligation to do so will not be grounds for deferring the closing, nor for
imposing any condition on closing. No escrows or holdbacks of closing funds will
be permitted. Buyer understands and agrees that Seller’s obligation to repair
items in the Unit noted during the pre-closing inspection shall automatically
terminate (with Seller having no further obligations for such items) upon the
date that Buyer commences construction and/or improvement of the Unit, whether
or not a permit has been obtained. If Buyer fails to take advantage of the right
to a pre-closing inspection on the date and time scheduled, Seller will not be
obligated to reschedule an inspection prior to closing and Buyer shall be deemed
to have accepted the Unit in its AS –IS/WHERE-IS condition.

 

(b)

From and after the closing, Buyer hereby grants Seller and its agents, employees
and contractors access to the Unit at reasonable times during normal business
hours to complete any necessary repairs to the Unit. If Buyer cannot be present
at the time such work is to be performed to facilitate completion of such work,
Buyer hereby authorizes Seller, its agents, employees, contractors and
sub-contractors to enter the Unit for such purposes using a master key or a key
maintained by the Association. If Buyer cannot or elects not to be present at
the time that Seller performs any such work, Buyer hereby waives and releases
Seller (its partners, members, managers, contractors, sub-contractors,
employees, agents, designees and assigns) from any and all claims that Buyer may
have against Seller (its partners, managers, members, contractors,
sub-contractors, employees, agents, designees and assigns) relating to damage to
or theft of property from the Unit that is not due to the negligence or
intentional act of Seller or its partners, members, managers, contractors,
sub-contractors, employees, agents, designees and/or assigns. Buyer acknowledges
that all matters pertaining to the initial construction of the Unit will be
handled by Seller and Seller’s representatives. Buyer agrees not to interfere
with or interrupt any workers at the site of the Unit. No personal inspections
(other than the one pre-closing inspection referred to above) will be permitted.
Buyer may not commence any work on the Unit, other than prepaid options or
extras that Seller agrees in writing to provide, until after closing. Buyer
recognizes that Seller is not obligated to agree to provide extras or options.  

 

MIA 185388948v4

Purchase Agreement

Buyers Initials

 

 

 

 

- 4 -

DRF

 

--------------------------------------------------------------------------------

 

 

(c)

Buyer can examine Seller's Plans and Specifications at Seller's business office,
located on site or otherwise at a location identified by the Seller, during
regular business hours by making an appointment to do so in advance.  

 

(d)

The provisions of this Section 8 shall survive (continue to be effective after)
closing.

9. Closing Date.

 

(a)

Buyer understands and agrees that Seller has the right to schedule the date,
time and place for closing, which shall in no event be scheduled later than one
(1) year following the Outside Date, however Buyer understands and agrees that
closing may be scheduled sooner, with the exact time, date and place to be
determined by Seller.

 

(b)

Before Seller can require Buyer to close, however, Seller must obtain a
temporary, partial or permanent certificate of completion for or covering the
Unit from the proper governmental agency, but, subject and subordinate to the
provisions of Section 8 and 30 of this Agreement (without limiting the
generality of those provisions by this specific reference), the Common Elements
and other portions of the Condominium Property need not then have certificates
of occupancy or completion, nor be completed. Seller does, however, agree to
complete those amenities within a reasonable period of time following closing
provided, however, that no closing shall occur until the certificate of
substantial completion described in Section 718.104(4)(e), F.S. shall have first
been recorded. Seller does however, agree to provide or complete, within a
reasonable period time following closing, those roads and facilities for water,
sewer, gas, electricity and recreational amenities, which Seller or its agents
have represented Seller will provide or complete, or Seller has committed to
provide or complete in accordance with the terms of the Condominium Documents.
The foregoing sentence shall survive closing.

 

(c)

Buyer will be given at least ten (10) days’ notice of the date, time and place
of closing. Seller is authorized to postpone the closing for any reason and
Buyer will close on the new date, time and place specified in a notice of
postponement (as long as at least three (3) days’ notice of the new date, time
and place is given). A change of time or place of closing only (one not
involving a change of date) will not require any additional notice period. Any
formal notice of closing, postponement or rescheduling may be given by Seller
orally, by telephone, e-mail, facsimile, mail or other reasonable means of
communication at Seller’s option. All of these notices will be sent or directed
to the address, or given by use of the information specified on Page 1 of this
Agreement unless Seller has received written notice from Buyer of any change
prior to the date the notice is given. These notices will be effective on the
date given or mailed (as appropriate). An affidavit of one of Seller’s employees
or agents stating that this notice was given or mailed will be conclusive. After
the notice is given or mailed, and if requested in writing by Buyer, Seller will
send a written confirmation of the closing, together with a draft closing
statement and other pertinent information and instructions. This written
confirmation is given merely as a courtesy and is not the formal notice to
close. Accordingly, it does not need to be received by any particular date prior
to closing. Buyer agrees, however, to follow all instructions given in any
formal notice and written confirmation. If Buyer fails to receive any of these
notices or the confirmation because Buyer failed to advise Seller of any change
of mailing address, e-mail address, phone number or telecopy number, because
Buyer has failed to pick up a letter when Buyer has been advised of an attempted
delivery or because of any other reason, Buyer will not be relieved of Buyer’s
obligation to close on the scheduled date unless Seller agrees in writing to
postpone the scheduled date. If Seller agrees in writing to reschedule closing
at Buyer’s request, or if Buyer is a corporation or other entity and Buyer fails
to produce the necessary documentation Seller requests and, as a result, closing
is delayed, or if closing is delayed for any other reason (except for a delay
desired, requested or caused by Seller), Buyer agrees to pay at closing a late
funding charge equal to interest, at the then highest applicable lawful rate, on
that portion of the Purchase Price not then paid to Seller (and cleared), from
the date Seller originally scheduled closing to the date of actual closing.
Buyer agrees that the late funding charge is appropriate in order to cover,
among other things, Seller’s administrative and other expenses resulting from a
delay in closing. Buyer understands that Seller is not required to reschedule or
to permit a delay in closing at Buyer’s request.

 

MIA 185388948v4

Purchase Agreement

Buyers Initials

 

 

 

 

- 5 -

DRF

 

--------------------------------------------------------------------------------

 

10. Closing.

 

(a)

The term “closing” refers to the time when Seller delivers the deed to the Unit
to Buyer and ownership changes hands. Buyer’s ownership is referred to as
“title”. Seller promises that the title Buyer will receive at closing will be
good, marketable and insurable (subject to the permitted exceptions listed or
referred to below and the other provisions of this Agreement

 

(b)

Buyer agrees that Seller’s designee shall act as closing agent and shall issue
the title insurance commitment (and subsequent title insurance policy), which
shall be paid for by Seller as provided hereafter. Buyer will receive from
Seller two (2) documents at closing which Buyer agrees to accept as proof that
Buyer’s title is as represented above:

 

(i)

A written commitment, from a title insurance company licensed in Florida
agreeing to issue a policy insuring title or the policy itself. This commitment
(or policy) will list any exceptions to title. Permitted exceptions (exceptions
which Buyer agrees to take title subject to) are:

 

(1)

Liability for all taxes or assessments affecting the Unit, which are not yet due
and payable, starting the year Buyer receives title and continuing thereafter;

 

(2)

All laws, and all restrictions, covenants, conditions, limitations, agreements,
reservations and easements now or hereafter recorded in the public records,
which may include, without limitation, zoning restrictions, Zoning Regulations,
property use limitations and obligations, easements (rights-of-way) and
agreements relating to telephone lines, water and sewer lines, storm water
management and other utilities;

 

(3)

The restrictions, covenants, easements, conditions, terms and other provisions
set forth in the Zoning Regulations and any Brand Agreement.

 

(4)

Standard exceptions for water-front property and artificially filled-in property
which once was navigable waters and all other standard exceptions for similar
property.

 

(5)

The restrictions, covenants, conditions, easements, terms and other provisions
imposed by the documents contained or referred to in the Condominium Documents
(and any other documents which Seller, in its sole discretion, believes to be
necessary or appropriate) which are recorded, now or at any time after the date
of this Agreement, in the Public Records of Miami-Dade County;

 

(6)

Any open Notice of Commencement related to Seller’s construction or development
of, among other things, the Condominium (although Seller will provide an
unsecured indemnification to the title insurer selected by Seller, on a form
reasonably acceptable to Seller, to induce the title insurer selected by Seller
to insure Buyer’s title without exception for unfiled construction liens
relating to the Notice of Commencement).

 

(7)

Pending governmental liens as of closing (Seller will be responsible, however,
for certified governmental liens or special assessment liens as of closing,
provided, however, that to the extent that any such certified liens are then due
or are payable in installments, Seller shall only be responsible for those
payments and/or installments due prior to closing, and Buyer hereby assumes all
payments and/or installments coming due after closing);

 

(8)

All standard printed exceptions contained in an ALTA Owner’s title insurance
policy issued in Broward County, Florida; and

 

(9)

Any matters not listed above as long as title insurance coverage is available
for these matters.

 

(ii)

A Special Warranty Deed. At closing, Seller promises to give Buyer a special
warranty deed to the Unit. The special warranty deed will be subject to (that
is, contain exceptions for) all of the matters described above.

 

MIA 185388948v4

Purchase Agreement

Buyers Initials

 

 

 

 

- 6 -

DRF

 

--------------------------------------------------------------------------------

 

 

(c)

Buyer will receive at closing Seller’s form of owner’s (“no lien”) affidavit,
closing agreement, FIRPTA (non-foreign) affidavit and an assignment of any
appurtenances to the Unit, if any, as described herein. When Buyer receives the
special warranty deed at closing, Buyer will sign Seller’s closing agreement, a
settlement statement, if Buyer is a legal entity, an affidavit, and/or other
evidence required by Seller or Seller’s closing agent, certifying the identity
of the “beneficial owner(s)” (as such term is defined by the United States
Department of the Treasury Financial Crimes Enforcement Network (“FinCEN”) of
the entity and the authorized representative of the entity, and otherwise as may
be required to comply with any requirements of any orders now or hereafter
issued by FinCEN (or any other governmental or quasi-governmental agencies), and
all papers that Seller deems reasonably necessary or appropriate for
transactions of this nature.  

 

(d)

If Seller cannot provide the quality of title described above, Seller will have
a reasonable period of time (at least sixty (60) days) to correct any defects in
title. If Seller cannot, after making reasonable efforts to do so (which shall
not require the bringing of lawsuits or the payment or satisfaction of
involuntary liens or judgments) correct the title defects, Buyer will have two
options:

 

(i)

Buyer can accept title in the condition Seller offers it (with defects) and pay
the full Purchase Price for the Unit with exceptions for such title matters to
be contained in the special warranty deed for the Unit. Buyer will not make any
claims against Seller because of the defects; or

 

(ii)

Buyer can cancel this Agreement and receive a full refund of Buyer’s deposits.  

 

(e)

At the same time Buyer receives the special warranty deed, Buyer agrees to pay
the balance of the Purchase Price and any additional amounts owed under this
Agreement. Seller has no obligation to accept funds other than as set forth in
Section 3 above. Until all sums have been received and cleared, Seller will be
entitled to a vendor’s lien on the Unit (which Buyer agrees Seller may
unilaterally record in the Public Records of the County).  

 

(f)

At or prior to closing, Buyer must present written evidence to Seller that Buyer
has established an account for electric service to the Unit with FP&L (or any
successor supplier or electric service to the Unit) and that electric service to
the unit is to commence (on Buyer’s account) as of closing.

 

(g)

This Section shall survive (continue to be effective after) closing.

11. Additional Fees and Costs.

 

(a)

Buyer understands and agrees that, in addition to the Purchase Price for the
Unit, Buyer must pay certain other fees, costs or other sums when the title is
delivered to Buyer at closing. These include:

 

(i)

A “development fee” equal to one and seven tenths percent (1.70%) of the
Purchase Price (and of any charges for options or extras now or hereafter
contracted for which are not included in the Purchase Price).  

 

(ii)

working capital contribution in an amount equal to the aggregate of twice the
regular monthly assessment for the Unit due to the Condominium Association, as
determined at the time of closing, and which contribution is payable directly to
the Association to provide it with funds.  This contribution may be used by the
Condominium Association for any purpose, including, payment of ordinary Common
Expenses or operating costs, and will not be credited against regular
assessments or charges. This amount of this contribution may change, however, if
the monthly assessments change prior to closing (see Section 17). To the extent
that Seller elects to fund deficits as provided in the Declaration, no portion
of the contribution shall be used for payment of Common Expenses prior to the
expiration of the period during which Seller is excused from payment of
assessments.

 

(iii)

Any and all sales tax due in connection with the acquisition of any furnishings,
finishes and/or equipment.

 

(iv)

A reimbursement to Seller for any utility, cable or interactive communication
deposits or hook-up fees, and/or governmental impact fees, which Seller may have
advanced prior to closing for the Unit or

 

MIA 185388948v4

Purchase Agreement

Buyers Initials

 

 

 

 

- 7 -

DRF

 

--------------------------------------------------------------------------------

 

 

applicable to the Unit, together with any deposits charged by the utility
provider in connection with opening accounts for utility services intended to be
charged directly to the Unit.  The amount of these charges is now unknown.  

 

(v)

Any charge for any options or upgrading of standard items included, or to be
included, in the Unit as agreed to in writing by both Buyer and Seller.

 

(vi)

Reimbursement to Seller, and/or Seller's closing agents, for charges incurred in
connection with any State, Federal or local rules, regulations or ordinances
mandating reporting (including, without limitation, any targeting orders or
equivalent issued by FinCEN or any governmental or quasi-governmental agencies)
and/or coordinating the closing with Buyer and/or Buyer's lender, including,
without limitation, charges for messenger expenses, long distance telephone
calls, photocopying expenses, telecopying charges and others.  The amount of
these charges is now unknown.

 

(vii)

In the event of increases in either the recording fees imposed by the County,
the documentary stamp tax rates or the promulgated title insurance premiums,
subsequent to the date of this Agreement, or in the event of the imposition of
any surcharge or any new governmental tax or charge on deeds or conveyances,
Buyer agrees to pay all such increases, surcharges or new taxes or charges, in
addition to the development fee;  

 

(viii)

All fees and charges payable to any attorney selected by Buyer to represent
Buyer. The amount of any such charges is now unknown.

 

(ix)

The late funding charges provided for elsewhere in this Agreement. The amount of
any such charges is now unknown.

 

(b)

Seller agrees to pay the following closing costs at closing:

 

(i)

the costs of officially recording the deed in the Public Records of the County
(presently, recording fees are $10.00 for the first page of an instrument and
$8.50 for each additional page);

 

(ii)

documentary stamp taxes payable in connection with the deed conveying the Unit
to Buyer (presently, documentary stamp taxes are $.70 for each $100.00 of
consideration); and

 

(iii)

the title insurance premium for any title insurance policy issued by Seller’s
closing agent.  

 

(c)

Buyer understands and agrees that Seller may utilize the development fee for
payment of the closing costs for which Seller is obligated, but that the balance
of the “development fee” shall be retained by Seller to provide additional
revenue and to offset certain of its construction and development expenses,
including without limitation, certain of Seller’s administration expenses and
Seller’s attorneys’ fees in connection with development of the Condominium.
Accordingly, Buyer understands and agrees that the development fee is not for
payment of closing costs or settlement services (other than to the extent
expressly provided above), but rather represents additional funds to Seller
which are principally intended to provide additional revenue and to cover
various out-of-pocket and internal costs and expenses of Seller associated with
development of the Condominium.

 

(d)

If Buyer obtains a loan for any portion of the Purchase Price, Buyer will be
obligated to pay any loan fees, closing costs, escrows, appraisals, credit fees,
lender’s title insurance premiums, prepayments and all other expenses charged by
any lender giving Buyer a mortgage, if applicable. Additionally, if Buyer
obtains a loan and elects to have Seller’s closing agent act as “loan” closing
agent as well, Buyer agrees to pay, in addition to any other sums described in
this Agreement, such closing agent an aggregate sum equal to $975.00, for a
simultaneously issued mortgagee’s title insurance policy, the agent’s title
examination, title searching and closing services related to acting as “loan
closing agent”. In addition to that sum, Buyer shall be obligated to pay the
premiums (at promulgated rate) for any title endorsements requested by Buyer’s
lender. Notwithstanding any reference in this paragraph to Buyer obtaining a
loan, nothing herein shall be deemed to make this Agreement, or the Buyer’s
obligations under this Agreement, conditional or contingent in any manner

 

MIA 185388948v4

Purchase Agreement

Buyers Initials

 

 

 

 

- 8 -

DRF

 

--------------------------------------------------------------------------------

 

 

on the Buyer obtaining a loan to finance any portion of the Purchase Price; it
being the agreement of the Buyer that the Buyer shall be obligated to close “all
cash” and that no delays in closing shall be provided to accommodate loan
closings. Notwithstanding the foregoing, nothing herein shall require Buyer to
choose to elect Seller’s closing agent to act as loan closing agent, nor shall
anything herein obligate Seller’s closing agent to act as loan closing agent
(even if selected by Buyer). 

 

(e)

Current expenses of the Unit (for example, taxes and governmental assessments,
levies and/or use fees and current monthly assessments of the Association and
any interim service fees imposed by governmental authority) will be prorated
between Buyer and Seller as of the date of closing. Additionally, at closing,
Buyer shall be obligated to prepay the next month’s maintenance assessment to
the Association. This prepayment is in addition to Buyer’s obligation to pay the
working capital contribution, as described above. Buyer and Seller shall prorate
taxes as of the closing date based upon the actual tax bill, if available, or an
estimate by Seller, if not available, with Buyer responsible for paying the full
amount of the tax bill and Seller reimbursing Buyer for Seller’s prorated share
of those taxes. Buyer agrees that Seller’s prorated share of the taxes due as of
closing need not be paid to Buyer, however, until the actual tax bill is
presented to Seller, and any proration based on an estimate of the current
year’s taxes shall be subject to reproration upon request of either party,
provided, however, that any request for reproration is made within six (6)
months following the issuance of the actual tax bill for the Unit (it being
assumed, for purposes hereof, that tax bills are issued on November 1 of each
tax year) or the date of final determination of any property tax appeal (if the
taxes for the year of proration have been appealed). No request for proration
made beyond the six (6) month period shall be valid or enforceable. In addition,
Buyer shall pay, or reimburse Seller if then paid, for any interim proprietary
and/or general service fees imposed by any governmental municipality or
governmental authority having jurisdiction over the Unit. This Subsection shall
survive (continue to be effective after) closing.

12. Adjustments with the Association. Buyer understands that Seller may advance
money to the Condominium Association to permit it to pay for certain of its
expenses (for example, but without limitation, insurance premiums, Common
Element utility and/or cable or other interactive communication charges and
deposits, permit and license fees, charges for service contracts, salaries of
employees of the Condominium Association and other similar expenses). Seller is
entitled to be reimbursed by the Condominium Association for all of these sums
advanced by Seller, to the extent in excess of Seller’s assessment obligations
(and/or deficit funding obligations, if any).  To the extent that Seller is
entitled to reimbursement, the Condominium Association will reimburse Seller out
of regular assessments paid by Buyer and other owners as those contributions and
assessments are collected, or as otherwise requested by Seller. Seller also, at
its election, may receive reimbursement (to the extent that it is otherwise
entitled to reimbursement) for these payments by way of a credit against any
sums it may become obligated to pay to the Condominium Association. The
provisions of this Section 12 will survive (continue to be effective after)
closing.

13. Default.

 

(a)

If Buyer fails to perform any of Buyer’s obligations under this Agreement
(including making scheduled deposits and other payments) Buyer will be in
“default”. If Buyer is still in default twenty (20) days after Seller sends
Buyer written notice thereof, Seller shall be entitled to the remedies provided
herein. If, however, Buyer’s default is in failing to close on the scheduled
date, then in addition to all other remedies provided herein (if any), Seller
can terminate this Agreement without giving Buyer any prior (or subsequent)
notification or opportunity to close at a later date.

 

(b)

Upon Buyer’s default (and the expiration of any notice period, if applicable),
all Buyer’s rights under this Agreement will end and Seller can terminate this
Agreement and resell the Unit for a higher or lower price without any accounting
to Buyer. Buyer understands that because Seller has taken the Unit off the
market for Buyer, has spent money on sales, advertising, promotion and
construction and has incurred other costs incident to this sale, Buyer’s default
will damage Seller. As compensation for this damage, in the event Seller cancels
this Agreement because of Buyer’s default, Buyer authorizes Seller to keep (or
if not then paid by Buyer, Buyer will pay to Seller) all deposits and other
pre-closing advance payments (including, without limitation, those on options,
extras, upgrades and the like) Buyer has then made (and which would have been
required to have been made had Buyer not defaulted) and all interest which was,
or would have been, earned on them, all as liquidated damages (and not as a
penalty). Buyer and Seller agree to this because there is no other precise
method of determining Seller's damages.  Any damage or loss that occurs to the
Condominium Property and/or The Properties while

 

MIA 185388948v4

Purchase Agreement

Buyers Initials

 

 

 

 

- 9 -

DRF

 

--------------------------------------------------------------------------------

 

 

Buyer is in default will not affect Seller's right to liquidated damages. Seller
shall also have the right to seek to specifically enforce this Agreement against
Buyer in the event of an uncured default by Buyer.  

 

(c)

If Seller fails to perform any of Seller’s obligations under this Agreement,
Seller will be in “default”.  If Seller is still in default twenty (20) days
after Buyer sends Seller notice thereof (or such longer time as may reasonably
be necessary to cure the default if same cannot be reasonably cured within
twenty (20) days), Buyer may pursue such rights as may be available in equity
and/or under applicable law, except that Buyer may not seek specific performance
of Seller’s obligations, and Seller is entitled to defend itself to the maximum
lawful extent.

The provisions of this Section 13 will survive (continue to be effective after)
termination of this Agreement and/or closing.

14. Construction Specifications. The Unit and the Condominium will be
constructed in substantial accordance with the plans and specifications therefor
kept in Seller's construction office, as such plans and specifications are
amended from time to time. Seller may make such changes in the plans and
specifications that it deems appropriate at any time, to accommodate its in the
field construction needs (as more fully discussed in this Section 14 and in
response to recommendations or requirements of local, state or federal
governmental or quasi-governmental agencies or applicable utility and/or
insurance providers or Seller’s design professionals and/or contractors or
suppliers. Such plans and specifications, as they are so amended, are referred
to in this Agreement as “Seller’s Plans and Specifications”. Without limiting
Seller’s general right to make changes, Buyer specifically agrees that the
changes described above and changes in the location of utility (including, but
not limited to, television and telephone) lead-ins and outlets, air-conditioning
equipment, ducts and components, lighting fixtures and electric panel boxes, may
be made by Seller in its discretion. In furtherance of the understanding and
agreement stated above, Buyer acknowledges and agrees that it is a widely
observed construction industry practice for pre-construction plans and
specifications for any unit or building to be changed and adjusted from time to
time in order to accommodate on-going, “in the field” construction needs. These
changes and adjustments are essential in order to permit all components of the
Unit and the Building to be integrated into a well-functioning and aesthetically
pleasing product in an expeditious manner. Because of the foregoing, Buyer
acknowledges and agrees that it is to Buyer’s benefit to allow Seller the
flexibility to make such changes in the Unit and the Condominium. Buyer further
acknowledges and agrees that (i) the plans and specifications for the Unit and
the Condominium on file with the applicable governmental authorities may not,
initially, be identical in detail to Seller’s Plans and Specifications, and (ii)
because of the day-to-day nature of the changes described in this Section 14,
the plans and specifications on file with applicable governmental authorities
may not include some or any of these changes (there being no legal requirement
to file all changes with such authorities). As a result of the foregoing, Buyer
and Seller both acknowledge and agree: The Unit and the Condominium may not be
constructed in accordance with the plans and specifications on file with
applicable governmental authorities. Without limiting the generality of Section
28, Seller disclaims and Buyer waives any and all express or implied warranties
that construction will be accomplished in compliance with such plans and
specifications.  Seller has not given and Buyer has not relied on or bargained
for any such warranties. In furtherance of the foregoing, in the event of any
conflict between the actual construction of the Unit and/or the Building, and
that which is set forth on the plans, Buyer agrees that the actual construction
shall prevail and to accept the Unit and Building as actually constructed (in
lieu of what is set forth on the plans). Buyer understands and agrees that in
designing the Condominium, the stairwells within the Condominium Property are
intended primarily for ingress and egress in the event of emergency and, as such
may be constructed and left unfinished solely as to be functional for said
purpose, without regard to the aesthetic appearance of said
stairwells.  Similarly, the garage and utility pipes serving the Condominium are
intended primarily for functional purposes, and as such may be left unfinished
without regard to the aesthetic appearance of same. Further, Buyer hereby
acknowledges and agrees that the potential for sound and/or odor transmission in
a multi-story building is always a possibility. Without limiting the generality
of Section 28, Seller does not make any representation or warranty as to the
level of sound and/or odor transmission between and among Units, vibrations from
HVAC and/or mechanical equipment and the other portions of the Condominium
Property, and Buyer hereby waives and expressly releases any such warranty and
claim for loss or damages resulting from vibration, sound and/or odor
transmission. Lastly, Buyer understands and agrees that there are various
methods for calculating the square footage and dimensions of a Unit and that
depending on the method of calculation, the measured square footage of the Unit
may be more or less than Buyer had anticipated. Typically, marketing materials
will calculate the dimensions of the Unit from the exterior boundaries of the
exterior walls to the centerline of the interior demising walls, including
common elements such as structural walls and other interior components of the
building.  Architectural or marketing size is larger than the size of the Unit
determined strictly in accordance with the boundaries of the Unit set forth in
the Declaration. Additionally, references in marketing materials to ceiling
heights are generally taken from the top of the

 

MIA 185388948v4

Purchase Agreement

Buyers Initials

 

 

 

 

- 10 -

DRF

 

--------------------------------------------------------------------------------

 

unfinished floor slab to the underside of the upper unfinished concrete slab,
which is greater than the actual clearance that will result between the top of
the finished floor coverings and the underside of the finished ceiling as same
may be affected by any drop ceilings or soffits, including without limitation to
accommodate mechanical equipment. Any listed ceiling heights are approximate and
subject to change. Accordingly, during the pre-closing inspection, Buyer should,
among other things, review the size and dimensions of the Unit.  Buyer shall be
deemed to have conclusively agreed to accept the size and dimensions of the
Unit, regardless of any variances in the square footage from that which may have
been disclosed to Buyer at any time prior to closing, whether included as part
of the Condominium Documents, Seller's promotional materials or otherwise.
Without limiting the generality of any other provision of this Agreement, Seller
does not make any representation or warranty as to the actual size, dimensions
or square footage of the Unit, and Buyer hereby waives and expressly releases
any such warranty. The agreements and waivers of Buyer contained in this Section
14 will survive (continue to be effective after) closing.

15. Certain Items and Materials. Buyer understands and agrees that certain
items, if included with the Unit, such as tile, marble, stone, granite,
cabinets, wood, stain, grout, wall and ceiling textures, granite, marble, stone,
mica, light fixtures, wall coverings, floor coverings, carpeting, and other
improvements are subject to size and color variations, grain and quality
variations, and may vary in accordance with price, availability and changes by
manufacturer from those shown in the models or in illustrations or included in
Seller's Plans and Specifications or in the published list of standard items (if
any). If circumstances arise which, in Seller’s opinion, warrant changes of
suppliers, manufacturers, brand names or items, or if Seller elects to omit
certain items, Seller may modify the list of standard features or make
substitutions for equipment, material, appliances, etc., with items which in
Seller’s opinion are of equal or better quality (regardless of cost). Buyer also
understands and agrees that Seller has the right to substitute or change
materials and/or stain colors utilized in wood decor (if any).  Buyer recognizes
that certain colors as shown in displays or in the models, including, but not
limited to, stone, marble, granite, cabinetry, carpeting and wood stain, will
weather and fade and may not be duplicated precisely.

The agreements and waivers of Buyer contained in this Section 15 will survive
(continue to be effective after) closing.

16. Litigation.

 

(a)

In the event of any litigation between the parties under this Agreement, the
prevailing party shall be entitled to reasonable attorneys’, paralegals and
para-professionals fees and court costs at all trial and appellate levels. In
addition, in the event of any litigation between the parties related to this
Purchase Agreement (i) the parties shall and hereby submit to the personal
jurisdiction of the state and federal courts of the State of Florida and (ii)
venue shall be laid exclusively in Miami-Dade County, Florida.

 

(b)

SELLER AND BUYER AGREE THAT NEITHER SELLER, BUYER, NOR ANY ASSIGNEE, SUCCESSOR,
HEIR, OR LEGAL REPRESENTATIVE OF SELLER OR BUYER (ALL OF WHOM  ARE HEREINAFTER
REFERRED TO AS THE “PARTIES”) SHALL SEEK A JURY TRIAL IN ANY LAWSUIT,
PROCEEDINGS, COUNTERCLAIM, OR ANY OTHER LITIGATION PROCEDURE BASED UPON OR
ARISING OUT OF THIS AGREEMENT, THE CONDOMINIUM DOCUMENTS, ANY RULES OR
REGULATIONS OF THE ASSOCIATION, OR ANY INSTRUMENT EVIDENCING OR RELATING TO ANY
OF THE FOREGOING, OR ANY DOCUMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION
HEREWITH, OR ANY ACTIONS, DEALINGS OR RELATIONSHIP BETWEEN OR AMONG THE PARTIES,
OR ANY OF THEM. NONE OF THE PARTIES WILL SEEK TO CONSOLIDATE ANY SUCH ACTION, IN
WHICH A JURY TRIAL HAS BEEN WAIVED, WITH ANY OTHER ACTION IN WHICH A JURY TRIAL
HAS NOT BEEN WAIVED. THE PROVISIONS OF THIS SECTION HAVE BEEN FULLY NEGOTIATED
BY THE PARTIES AND THESE PROVISIONS SHALL BE SUBJECT TO NO EXCEPTIONS. SELLER
HAS NOT IN ANY WAY INDICATED THAT THE PROVISIONS OF THIS SECTION WILL NOT BE
FULLY ENFORCED IN ALL INSTANCES.

 

(c)

Inasmuch as Buyer’s decision to purchase a Unit is personal and the
circumstances regarding the offering of the Unit may unique to Buyer, Buyer
agrees that BUYER SHALL NOT JOIN OR CONSOLIDATE CLAIMS WITH OTHER PURCHASERS OF
UNITS OR LITIGATE IN COURT OR THROUGH OTHER FORMS OF PROCEEDINGS ANY CLAIMS AS A
REPRESENTATIVE OR MEMBER OF A CLASS OR IN A PRIVATE ATTORNEY GENERAL CAPACITY.

 

MIA 185388948v4

Purchase Agreement

Buyers Initials

 

 

 

 

- 11 -

DRF

 

--------------------------------------------------------------------------------

 

 

(d)

This Section will survive (continue to be effective after) any termination of
this Agreement, but shall otherwise be deemed merged into the deed at closing.  

17. Maintenance Fee.

 

(a)

Buyer understands and agrees that the Estimated Operating Budget for the
Association (the “Budget”) contained in the Condominium Documents provides only
an estimate of what it will cost to run the Association during the period of
time stated in the Budget. The Budget is not guaranteed to accurately predict
actual expenditures. Actual expenditures may vary based upon a number of
factors, many of which are out of Seller’s control. These factors include,
without limitation, changes in costs, wages, environmental considerations and
the effects of natural disasters. In making a decision to acquire the Unit,
Buyer should factor in these potential increases in the Budget that may occur
prior to closing, and after (and the resultant increases in the assessment
amounts). As the sole Unit Owner upon the formation of the Condominium, the
Seller may vote to not provide any reserves for the initial year of the
Association following recording the Substantial Completion Amendment.
Thereafter, on an annual basis, a majority of the Association’s members (which
may include the Seller/Developer) will vote to determine whether to continue not
to provide any reserves. If an election is in fact made to waive reserves, the
assessments per unit payable to the Association will be as set forth in the
Estimated Operating Budget as “Assessments per Unit -Without Reserves”. If no
such election is made, the assessments per Unit payable to the Association will
be as set forth in the Estimated Operating Budget as “Assessments per Unit -
With Reserves”.  

18. Condominium Association. This Agreement is also Buyer’s application for
membership in the Association, which membership shall automatically take effect
at closing. At that time, Buyer agrees to accept all of the liabilities and
obligations of membership.

19. Seller’s Use of the Condominium Property. As long as Seller owns a unit or
units and is offering same for sale in the ordinary course of business, it and
its agents are hereby given full right and authority to place and maintain on,
in and about the Condominium Property and/or Association Property (excluding the
Unit after closing) model units, sales and leasing offices, administrative
offices, signs and lighting related to construction and sales promotion
purposes, for such period of time, at such locations and in such forms as shall
be determined by Seller in its sole and absolute discretion. Seller, its
employees, agents, contractors, sub-contractors and prospective buyers are also
hereby given, for construction and sales promotion purposes, the right of entry
upon, ingress to, egress from and other use of the Condominium and/or
Association Property (excluding the Unit after closing), and the right to
restrict and regulate access to the Common Elements and/or Association Property,
subject to Buyer’s reasonable access to and from the Unit after closing, for the
purposes of completing construction of the Common Elements, Association Property
and/or other units within the Condominium. Seller’s salespeople can show units,
the Association Property and/or the Common Elements, erect advertising signs and
do whatever else is necessary in Seller’s opinion to help sell, resell, finance
or lease units or other portions of any improvements to be constructed upon the
Condominium Property or develop and manage the Condominium Property and/or
Association Property and/or to provide management and administration and/or
financial services, but Seller’s use of the Condominium Property and/or
Association Property must be reasonable, and cannot unreasonably interfere with
Buyer’s use and enjoyment of the Unit.  This Section will survive (continue to
be effective after) closing.

20. Sales Commissions. Seller will pay all sales commissions due its in-house
sales personnel and/or exclusive listing agent and the co-broker, if any,
identified on the last page of this Agreement (if such space is left blank, it
shall mean that Seller has not agreed to pay any co-broker and that Buyer
represents that there is no co-broker who can claim by, through or under Buyer),
provided that such co-broker has properly registered with Seller as a
participating co-broker. Seller has no responsibility to pay any sales
commissions to any other broker or sales agent with whom Buyer has dealt. Buyer
will be solely responsible to pay any such other brokers. By signing this
Agreement, Buyer is representing and warranting to Seller that Buyer has not
consulted or dealt with any broker, salesperson, agent or finder other than
Seller’s sales personnel (and the co-broker, if any, named on the last page of
this Agreement), nor has the sale been procured by any real estate broker,
salesperson, agent or finder other than Seller’s sales personnel (and the
co-broker, if any, named on the last page of this Agreement). Buyer will defend,
indemnify and hold Seller harmless for and from any such person or company
claiming otherwise. Buyer’s indemnity and agreement to hold Seller harmless
includes, without limitation, Buyer’s obligation to pay or reimburse Seller for
all commissions, damages and other sums for which Seller may be held liable and
all attorneys’ fees and court costs actually incurred by Seller (including those
for appeals), regardless of

 

MIA 185388948v4

Purchase Agreement

Buyers Initials

 

 

 

 

- 12 -

DRF

 

--------------------------------------------------------------------------------

 

whether a lawsuit(s) is actually brought or whether Seller ultimately wins or
loses. This Section 20 will survive (continue to be effective after) closing and
any termination of this Agreement.

21. Notices.

 

(a)

Whenever Buyer is required or desires to give notice to Seller, the notice must
be in writing and it must be sent by: (i) certified mail, postage prepaid, with
a return receipt requested (ii) hand delivery or (iii) a recognized overnight
courier service (i.e., Fed Ex, United Parcel Service, etc.), to Seller at 315 S.
Biscayne Boulevard, 4th Floor, Miami, Florida 33131, Attn: Hyde Resort &
Residences Project Manager, or such other address as Seller may otherwise
direct.  

 

(b)

Unless this Agreement states other methods of giving notices, whenever Seller is
required or desires to give notice to Buyer, the notice must be given either in
person, by telephone (to the telephone number indicated on Page 1 of this
Agreement) or in writing and, if in writing, it must be sent either by: (i)
certified mail, postage prepaid, with a return receipt requested (unless sent
outside of the United States, in which event written notices to Buyer may be
sent by regular air mail); (ii) facsimile transmission if Buyer has indicated a
telecopy number on Page 1 of this Agreement; (iii) electronic transmission, if
Buyer has indicated an email address on Page 1 of this Agreement; or (iv) hand
delivery or by recognized overnight courier service (i.e., Fed Ex, Express Mail,
United Parcel Service, etc.), to the address for Buyer set forth on Page 1 of
this Agreement. By giving the telephone number, telecopy number and/or email
address on Page 1 of this Agreement, Buyer hereby consents to receiving
telephonic, facsimile and/or email communications, including advertisements, as
applicable, made or given by Seller hereunder.

 

(c)

A change of address notice is effective when it is received. As to other
notices, notices delivered by certified mail, shall be deemed received by Buyer
on the date that the postal service first attempts delivery of the notice at the
Buyer’s address (regardless of whether delivery is accepted). Notices delivered
by facsimile transmission shall be deemed received on the date that Seller gets
confirmation (from the sending machine) that the facsimile was transmitted to
the receiving facsimile number. Notices delivered by electronic transmission
(e-mail) shall be deemed received by Buyer on the date sent by Seller. Notices
delivered by hand delivery or overnight courier service shall be deemed received
on the date that the delivery service or overnight courier service first
attempts delivery of the notice at the Buyer’s address (regardless of whether
delivery is accepted). All permitted non-written notices to Buyer are deemed
received on the date given by Seller. Further, Buyer expressly understands and
agrees that all notices from Seller are and will be in English and to the extent
that any person prepares a translation thereof, the English original version
nevertheless is controlling.

22. Transfer or Assignment. Buyer shall not be entitled to assign this Agreement
or its rights hereunder without the prior written consent of Seller, which may
be withheld by Seller with or without cause (and even if Seller’s refusal to
grant consent is unreasonable).  To the extent that Seller consents to any such
assignment, said consent may be conditioned in any manner whatsoever, including,
without limitation, charging an assignment or transfer fee and requiring full
disclosure of any beneficial owners or any proposed assignee that is an entity.
Any such assignee must fully assume all of the obligations of Buyer hereunder by
written agreement for Seller’s benefit, a counterpart original executed copy of
which shall be delivered to Seller. If Buyer is a corporation, partnership,
other business entity, trustee or nominee, a direct or indirect transfer of a
majority interest in any stock, voting interest, partnership interest,
membership interest, equity, beneficial or principal interest in Buyer will
constitute an assignment of this Agreement requiring prior written consent by
Seller. No assignment or transfer in violation of the restrictions set forth
herein shall be valid or binding on Seller. Without limiting the generality of
the foregoing, Buyer shall not, prior to closing on title to the Unit, unless
first obtaining the prior written consent of Seller (which may be granted or
withheld in Seller’s sole and absolute discretion) (i) advertise, market and/or
list the Unit for lease, sale or resale, whether by placing an advertisement,
listing the Unit with a broker, posting signs at the Unit or at the Condominium,
allowing the Unit to be listed for sale on the internet or the Multiple Listing
Service, hiring a broker, directly or indirectly, to solicit interest in a
resale or otherwise or (ii) enter into any contract or agreement, written or
otherwise, for the sale or lease of the Unit with a third party. Notwithstanding
any permitted assignment or transfer of any interest in this Agreement and/or
the Unit, nothing shall relieve or release Buyer from any obligations or
liabilities under this Agreement.

23. Others Bound by this Agreement. If Buyer dies or in any way loses legal
control of Buyer’s affairs, this Agreement will bind Buyer’s heirs and personal
representatives. If Buyer has received permission to assign or transfer

 

MIA 185388948v4

Purchase Agreement

Buyers Initials

 

 

 

 

- 13 -

DRF

 

--------------------------------------------------------------------------------

 

Buyer’s interest in this Agreement, this Agreement will bind anyone receiving
such interest. If Buyer is a corporation or other business entity, this
Agreement will bind any successor corporation or entity resulting from merger,
reorganization or operation of law. If more than one person signs this Agreement
as Buyer, each will be equally liable, on a joint and several basis, for full
performance of all Buyer’s duties and obligations under this Agreement and
Seller can enforce this Agreement against either as individuals or together.

24. Public Records. Buyer authorizes Seller to record the documents needed to
establish and operate the Condominium, as well as all other documents which
Seller deems necessary or appropriate, in the Public Records of Broward County,
Florida. Neither this Agreement, nor any notice or memorandum hereof (nor any
Lis Pendens), may be recorded by Buyer. Buyer further agrees not to seek to
impose any type of lien or other claim upon the Unit or all or any portion of
the Condominium, equitable or otherwise, and any right to impose or seek any
such lien or other claim is hereby knowingly, fully and unconditionally waived
by Buyer.

25. Florida Law; Severability.

 

(a)

Any disputes that develop under this Agreement and any issues that arise
regarding the entering into, validity and/or execution of this Agreement will be
settled according to Florida law. If any part of this Agreement violates a
provision of applicable law, the applicable law will control. In such case,
however, the rest of this Agreement (not in violation) will remain in force.  

 

(b)

Without limiting the generality of the foregoing, it is Buyer’s and Seller’s
mutual desire and intention that all provisions of this Agreement be given full
effect and be enforceable strictly in accordance with their terms. If, however,
any part of this Agreement is not enforceable in accordance with its terms or
would render other parts of this Agreement or this Agreement, in its entirety,
unenforceable, the unenforceable part or parts are to be judicially modified, if
at all possible, to come as close as possible to the expressed intent of such
part or parts (and still be enforceable without jeopardy to other parts of this
Agreement, or this Agreement in its entirety), and then are to be enforced as so
modified. If the unenforceable part or parts cannot be so modified, such part or
parts will be unenforceable and considered null and void in order that the
mutual paramount goal (that this Agreement is to be enforced to the maximum
extent possible strictly in accordance with its terms) can be achieved.  

 

(c)

Without limiting the generality of the foregoing, if the mere inclusion in this
Agreement of language granting to Seller certain rights and powers, or waiving
or limiting any of Buyer’s rights or powers or Seller’s obligations (which
otherwise would be applicable in the absence of such language), results in a
final conclusion (after giving effect to the above judicial modification, if
possible) that Buyer has the right to cancel this Agreement and receive a refund
of Buyer’s deposits, such offending rights, powers, limitations and/or waivers
shall be struck, canceled, rendered unenforceable, ineffective and null and
void. Under no circumstances shall either Buyer or Seller have the right to
cancel this Agreement solely by reason of the inclusion of certain language in
this Agreement (other than language which is intended specifically to create
such a cancellation right).

 

(d)

The provisions of this Section 25 will survive (continue to be effective) after
closing.

26. Changes.

 

(a)

Seller may make changes in the Condominium Documents in its sole discretion by
providing Buyer with all such amendments that are made. Buyer will not be
permitted to prevent Seller from making any change it wishes in its sole
discretion.

 

(b)

Without limiting the generality of the foregoing and other provisions of this
Agreement, Seller is specifically authorized to: (i) substitute the final legal
descriptions and as-built surveys for the legal descriptions and plot plans
contained in the Condominium Documents even though changes occur in the
permitting stage and during construction, and/or (ii) combine and/or subdivide
units prior to the recordation of the Declaration (and incorporate divider wall
Common Elements in any such combination units or add Common Element divider
walls in any such subdivision), provided that the percentage share of ownership
of common elements of any unit not affected in the combination or subdivision is
not affected.

 

MIA 185388948v4

Purchase Agreement

Buyers Initials

 

 

 

 

- 14 -

DRF

 

--------------------------------------------------------------------------------

 

 

(c)

The provisions of this Section 26 will survive (continue to be effective after)
closing.  

27. Nearby Activities and Views.

 

(a)

Buyer understands and agrees that for some time in the future Buyer may be
disturbed by the noise, commotion and other unpleasant effects of nearby
activities and Buyer may be impeded in using portions of the Condominium
Property by that activity. Because the Condominium is located in an urban area,
demolition or construction of buildings and other structures within the
immediate area or within the view lines of any particular Unit or of any part of
the Condominium (the “Views”) may block, obstruct, shadow or otherwise affect
Views, which may currently be visible from the Unit or from the Condominium.

 

(b)

As a result of the foregoing, there is no guarantee of view, security, privacy,
location, design, density or any other matter, except as is set forth herein or
in the Condominium Documents.  Buyer hereby agrees to release Seller, its
partners and/or members and its and their officers, members, directors and
employees and every affiliate and person related or affiliated in any way with
any of them (collectively, “Seller’s Affiliates”) from and against any and all
losses, claims, demands, damages, costs and expenses of whatever nature or kind,
including attorneys’ fees and costs, including those incurred through all
arbitration and appellate proceedings, related to or arising out of any claim
against the Seller or Seller’s Affiliates related to Views or the disruption,
noise, commotion, and other unpleasant effects of nearby development or
construction, or from any other inconveniences, disturbances, obligations and/or
liabilities resulting therefrom.  

 

(c)

Additionally, the Condominium is adjacent to the City of Hallandale Beach fire
station (“Fire Station”). Accordingly, Buyer should expect to be exposed to fire
trucks and other equipment coming and going at any or all times of the day
and/or night, including without limitation, noise, sirens, flashing lights and
the effects of other activities from the Fire Station which may impact the
Condominium. Buyer, by acceptance of a deed or otherwise acquiring title to a
Unit, shall assume the risks associated with any and all noise, odors,
disruptions and potential inconveniences and/or liabilities resulting from the
proximity to, and activities from, the Fire Station, and to have fully released
the Seller and Seller’s Affiliates from any and all liability resulting from
same.

 

(d)

The provisions of this Section 28 shall survive (continue to be effective after)
closing.

28. Disclaimer of Implied Warranties.

 

(a)

All manufacturers’ warranties will be passed through to Buyer at closing.  

 

(b)

At closing, Buyer will receive the statutory warranties imposed by the Florida
Condominium Act (to the extent applicable and not yet expired). To the maximum
extent lawful, all implied warranties of fitness for a particular purpose,
merchantability and habitability, all warranties imposed by statute (except only
those imposed by the Florida Condominium Act to the extent they cannot be
disclaimed and to the extent they have not expired by their terms) and all other
implied or express warranties of any kind or character, including, without
limitation, any imposed by statute, ordinance or common law, are specifically
disclaimed. Without limiting the generality of the foregoing, Seller hereby
disclaims any and all express or implied warranties as to design, construction,
View, wind, sound and/or odor transmission, furnishing and equipping of the
Condominium Property and the other improvements serving or in proximity to the
Condominium, the existence of molds, mildew, spores, fungi and/or other toxins
within the Condominium Property and the other improvements serving or in
proximity to the Condominium, except only those set forth in Section 718.203 of
the Act, to the extent applicable and to the extent that same have not expired
by their terms. Seller has not given and Buyer has not relied on or bargained
for any such warranties.

 

(c)

As to any implied warranty which cannot be disclaimed entirely, all secondary,
incidental and consequential damages are specifically excluded and disclaimed
(claims for such secondary, incidental and/or consequential damages being
clearly unavailable in the case of implied warranties which are disclaimed
entirely above). Buyer acknowledges and agrees that Seller does not guarantee,
warrant or otherwise assure, and expressly disclaims, any right to Views and/or
natural light.

 

MIA 185388948v4

Purchase Agreement

Buyers Initials

 

 

 

 

- 15 -

DRF

 

--------------------------------------------------------------------------------

 

 

(d)

Additionally, properties in South Florida are subject to tropical conditions,
which may include quick, heavy rain storms, high blustery winds, hurricanes
and/or flooding. These conditions may be extreme, creating sometimes unpleasant
or uncomfortable conditions or even unsafe conditions, and can be expected to be
more extreme at properties like the Condominium. At certain times, the
conditions may be such where use and enjoyment of outdoor amenities such as the
pool or pool deck and/or other areas may be unsafe and/or not comfortable or
recommended. These conditions are to be expected at properties in tropical
climates. Buyer understands and agrees to accept these risks and conditions and
to assume all liabilities associated with same. By executing and delivering this
Agreement and closing, Buyer shall be deemed to have released and indemnified
Seller, Seller’s Affiliates and Seller’s third party consultants, including
without limitation, Seller’s architect, contractors and engineers from and
against any and all liability or claims resulting from all matters disclosed or
disclaimed in this Section, including, without limitation, any liability for
incidental or consequential damages (which may result from, without limitation,
inconvenience and/or personal injury and death to or suffered by Buyer or any of
Buyer’s Guests as defined below and any other person or any pets). Buyer
understands and agrees that neither Seller, Seller’s Affiliates, nor any of
Seller’s third party consultants, including without limitation, Seller’s
architect, contractors and engineers shall be responsible for any of the
conditions described above, and Seller hereby disclaims any responsibility for
same which may be experienced by Buyer, its pets, its family members and/or its
or their guests, tenants and/or invitees (collectively “Buyer’s Guests”). 

 

(e)

Further, given the climate and humid conditions in South Florida, molds, mildew,
spores, fungi and/or other toxins may exist and/or develop within the Unit
and/or the Condominium Property. Buyer is hereby advised that certain molds,
mildew, spores, fungi and/or other toxins may be, or if allowed to remain for a
sufficient period may become, toxic and potentially pose a health risk. By
executing and delivering this Agreement and closing, Buyer shall be deemed to
have assumed the risks associated with molds, mildew, spores, fungi and/or other
toxins and to have released and indemnified Seller, Seller’s Affiliates and
Seller’s third party consultants, including without limitation, Seller’s
architect, contractors and engineers from and against any and all liability or
claims resulting from same, including, without limitation, any liability for
incidental or consequential damages (which may result from, without limitation,
the inability to occupy the Unit, inconvenience, moving costs, hotel costs,
storage costs, loss of time, lost wages, lost opportunities and/or personal
injury and death to or suffered by Buyer and/or any of Buyer’s Guests and any
other person or any pets). Without limiting the generality of the foregoing,
leaks, leaving exterior doors or windows open, wet flooring and moisture will
contribute to the growth of mold, mildew, fungus or spores. Buyer understands
and agrees that neither Seller, Seller’s Affiliates, nor any of Seller’s third
party consultants, including without limitation, Seller’s architect, contractors
and engineers shall be responsible, and Seller hereby disclaims any
responsibility for any illness or allergic reactions which may be experienced by
Buyer, and/or Buyer’s Guests as a result of mold, mildew, fungus or spores. It
is solely the Buyer’s responsibility to keep the Unit clean, dry,
well-ventilated and free of contamination.

 

(f)

This Section will survive (continue to be effective after) closing.

29. Survival.  Only those provisions and disclaimers in this Agreement which
specifically state that they shall have effect after closing will survive
(continue to be effective after) closing and delivery of the deed. All other
provisions shall be deemed merged into the deed.

30. Substantial Completion. The Unit will be considered substantially complete
upon the issuance of a temporary, partial or permanent certificate of completion
for or covering the Unit from the proper governmental agency. Other units (and
other portions of the Building, Common Elements and recreational facilities) may
not necessarily be complete and/or useable. As to any roads, sewers, water, gas
or electric service or recreational amenities represented by Seller or its
agents to be provided or completed by Seller in connection with the Condominium
and the Unit, Seller agrees to provide or complete same. Before Seller can
require Buyer to close on title to the Unit, Seller agrees that no closing shall
occur until the Declaration has been amended to include the certificate required
by Section 718.104(4)(e), Florida Statutes.

31. Disclosures. Buyer is hereby advised as follows:

 

(a)

RADON GAS: Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time. Levels of radon that exceed federal and
state guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county health
department. The foregoing notice is provided

 

MIA 185388948v4

Purchase Agreement

Buyers Initials

 

 

 

 

- 16 -

DRF

 

--------------------------------------------------------------------------------

 

 

in order to comply with state law and is for informational purposes only. Seller
does not conduct radon testing with respect to the Units or the Condominium, and
specifically disclaims any and all representations or warranties as to the
absence of radon gas or radon producing conditions in connection with the
Condominium.  

 

(b)

Buyer acknowledges, warrants, represents and agrees that this Agreement is being
entered into by Buyer without reliance upon any representations concerning the
applicable zoning affecting the Unit, the permitted uses of the Unit and/or any
limitations imposed by the Condominium Documents and/or any applicable zoning,
governmental or quasi-governmental codes, ordinances or regulations. Before
entering into this Agreement, Buyer has made its own independent determination
as to the permitted uses of the Unit and as to the suitability of the Unit for
such uses.

 

(c)

ANY CLAIMS FOR CONSTRUCTION DEFECTS ARE SUBJECT TO THE NOTICE AND CURE
PROVISIONS OF CHAPTER 558, FLORIDA STATUTES.

 

(d)

PROPERTY TAX DISCLOSURE SUMMARY:

BUYER SHOULD NOT RELY ON THE SELLER’S CURRENT PROPERTY TAXES AS THE AMOUNT OF
PROPERTY TAXES THAT THE BUYER MAY BE OBLIGATED TO PAY IN THE YEAR SUBSEQUENT TO
PURCHASE. A CHANGE OF OWNERSHIP OR PROPERTY IMPROVEMENTS TRIGGERS REASSESSMENTS
OF THE PROPERTY THAT COULD RESULT IN HIGHER PROPERTY TAXES. IF YOU HAVE ANY
QUESTIONS CONCERNING VALUATION, CONTACT THE COUNTY PROPERTY APPRAISER’S OFFICE
FOR INFORMATION.

 

(e)

THE BUDGET CONTAINED IN THIS OFFERING CIRCULAR HAS BEEN PREPARED IN ACCORDANCE
WITH THE CONDOMINIUM ACT AND IS A GOOD FAITH ESTIMATE ONLY AND  REPRESENTS AN
APPROXIMATION OF FUTURE EXPENSES BASED ON FACTS AND CIRCUMSTANCES EXISTING AT
THE TIME OF ITS PREPARATION. ACTUAL COSTS OF SUCH ITEMS MAY EXCEED THE ESTIMATED
COSTS. SUCH CHANGES IN COST DO NOT CONSTITUTE MATERIAL ADVERSE CHANGES IN THE
OFFERING.

 

(f)

Buyer understands and agrees that a portion of the Building, which includes the
lobby and other Common Elements may be located below the federal flood plain,
and, accordingly, it is susceptible to damage from flooding. In the event of
flooding, any furnishings, finishes, contents or personal property is
susceptible to water damage. Additionally, insurance premiums for the
Association in insuring the ground level and any furnishings, finishes, contents
and/or personal property therein may be higher than if the ground level was
above the federal flood plain. Buyer assumes any responsibility for loss, damage
or liability resulting therefrom.

 

(g)

Buyer further agrees, prior to closing, not to seek to impose any type of lien
or other claim upon the Unit, equitable or otherwise, and any right to impose or
seek any such lien or other claim is hereby knowingly, fully and unconditionally
waived by Buyer.

 

(h)

Restrictions exist on the Resort Units, which must be used as part of a
Condo-Hotel, as defined in Section 2.2 of the City of Hollywood’s Zoning and
Land Development Regulations. As such, and among other things, a portion of the
Condominium is structured to operate as a hotel and otherwise in accordance with
the Zoning Regulations (as defined in the Declaration). In that regard, no
Resort Unit may be occupied by their owner(s) for more than a total of 150 days
in any consecutive 12 month period, except the resident manager room, if any,
and no permanent occupancy is permitted in the Resort Units. Additionally, the
costs to maintain the Condominium in such a manner, and otherwise in accordance
with the Zoning Regulations, shall be part of the Common Expenses or Residential
Limited Common Expenses.

32. Representations and Confirmations. Buyer should initial where indicated to
evidence its agreement to each of the following:

                                                Buyer acknowledges, warrants,
represents and agrees that this Agreement is being entered into by Buyer without
reliance upon any representations concerning any potential for future profit,
any future

 

MIA 185388948v4

Purchase Agreement

Buyers Initials

 

 

 

 

- 17 -

DRF

 

--------------------------------------------------------------------------------

 

appreciation in value, any rental income potential, tax advantages, depreciation
or investment potential and without reliance upon any hotel affiliation or any
monetary or financial advantages.

                                                Buyer acknowledges, warrants,
represents and agrees that no statements or representations have been made by
Seller, Seller’s Affiliates or any of its agents, employees or representatives
with respect to (i) the ability or willingness of Seller or Seller’s Affiliates
to assist Buyer in renting or selling the Unit (except only in response to a
direct inquiry from Buyer), (ii) the economic or tax benefits to be derived from
the managerial efforts of a third party as a result of renting the Unit or other
units, or (iii) the economic or tax benefits to be derived from ownership of the
Unit.

                                                Buyer acknowledges, warrants,
represents and agrees that no such representations, including representations as
to the ability or willingness of Seller or Seller’s Affiliates to assist Buyer
in financing, renting or selling the Unit, have been made by Seller or Seller’s
Affiliates, or any of its agents, employees or representatives. Buyer further
represents and warrants to Seller that Buyer is entering into this Agreement
with the full intention of complying with each and every of the obligations
hereunder, including, without limitation, the obligation to close on the
purchase of the Unit.  Neither Seller, Seller’s Affiliates nor anyone working
by, through or under Seller, has made any statement or suggestion that Buyer
would not be obligated to fully comply with the terms of this Agreement and to
close on the purchase of the Unit. Further, Buyer understands and agrees that
neither Seller, Seller’s Affiliates nor any brokerage company, on site sales
personnel and/or other persons working by, through or under Seller, are under
any obligation whatsoever to assist Buyer with any financing or resale of the
Unit.  

                                                Buyer acknowledges, warrants,
represents and agrees that Buyer has not relied upon any verbal representations,
advertising, portrayals or promises other than as expressly contained herein and
in the Condominium Documents, including, specifically, but without limitation,
any representations as to: (a) potential appreciation in or resale value of the
Unit, (b) the existence of any “view” from the Unit or that any existing “view”
will not be obstructed in the future, (c) traffic conditions in, near or around
the Condominium, (d) disturbance from nearby properties, (e) disturbance from
air or vehicular traffic, (f) any particular hotel affiliation or maintaining
any existing hotel affiliation or (g) any particular design professional,
including, without limitation, any decorator or architect (it being understood
that the Seller reserves the right to change and/or replace any and all members
of its design team at any time, in Seller’s discretion). The provisions of this
Section shall survive the closing.

                                                The Related Group is not the
project developer. This Condominium is being developed by the Developer, 4111
South Ocean Drive, LLC, a Florida limited liability company, which has a limited
right to use the trademarked names and logos of RELATED, THE RELATED GROUP, TRG,
ANOTHER RELATED PROJECT and associated marks, variations, logos and stylized
forms pursuant to a license and marketing agreement with The Related Group. Any
and all statements, disclosures and/or representations shall be deemed made by
Developer and not by The Related Group and Buyer agrees to look solely to
Developer (and not to The Related Group and/or any of its affiliates) with
respect to any and all matters relating to the marketing and/or development of
the Condominium and with respect to the sales of units in the Condominium.

                                                Buyer understands and agrees
that the Condominium Association intends (without creating any obligation) to
enter into a Brand Agreement (initially with SBE Hotel Group, to allow the
Condominium and hotel to be operated therefrom to be referred to as “Hyde Resort
& Residences”). The cost of any such Brand Agreement shall be part of the Common
Expenses and/or Residential Limited Common Elements. The terms, parameters and
conditions of the use of such licensing and/or branding privileges shall be
governed by the Brand Agreement, under such terms and conditions as Seller
and/or Association may agree, and that there is no assurance that the Brand
Agreement will be perpetually afforded to Unit Owners. Accordingly, in making a
decision to acquire a Unit, Buyer has not relied upon the perpetual availability
of the use of the license and/or brand contemplated by any Brand Agreement.
Additionally, Buyer further understands and agrees that if in fact the
Condominium Association enters into a Brand Agreement and thereafter the Brand
Agreement is terminated for any reason, all use of any licensed tradename,
trademark or service marks shall cease and all indicia or connection between the
Condominium and the licensed tradename, trademark or service marks, including
signs or other materials bearing any of the licensed trademarks or servicemarks
or tradenames shall be removed from the Condominium. Additionally, each Unit
Owner acknowledges and agrees that any use of any Brand, licensed tradenames,
trademarks or service marks, without proper licensing, is expressly
prohibited.  

 

MIA 185388948v4

Purchase Agreement

Buyers Initials

 

 

 

 

- 18 -

DRF

 

--------------------------------------------------------------------------------

 

                                                Buyer acknowledges, warrants,
represents and agrees that no activity permitted by the Declaration, including,
without limitation, activities or businesses conducted from the Commercial
Unit(s) and/or Limited Common Elements, shall be deemed a nuisance, regardless
of any lights, noises and/or odors emanating therefrom. Buyer understands and
agrees that if (without creating any obligation) restaurants, cafes, bakeries
and/or other food service operations are operated from the Commercial Unit(s),
such operations may result in the creation of noises and odors which may affect
all portions of the Condominium Property. Accordingly, Buyer agrees (1) that
such lights, noises and/or odors shall not be deemed a nuisance, (2) that
neither Seller, any Commercial Unit Owner(s) nor any tenant and/or operator from
the Commercial Unit(s) shall be liable for the emanation of such distracting
lights, noises, odors and/or any damages resulting therefrom, and (3) to have
released Seller, any Commercial Unit Owner(s) and any tenant and/or operator
from the Commercial Unit(s) from any and all liability resulting from same.
Similarly, inasmuch as the Commercial Unit(s) may attract customers, patrons
and/or guests who are not members of the Association, such additional traffic
over and upon the Common Elements shall not be deemed a nuisance.  

33. Designation of Registered Agent. Buyer hereby agrees that the person
designated as Registered Agent on Page 1 of this Agreement is hereby
unconditionally and irrevocably qualified to accept service of process on behalf
of Buyer in the State of Florida, which such designation shall be irrevocable
unless Buyer effectively appoints a substitute local agent and notifies Seller
in writing of such substituted designation. Accordingly, service of process for
all purposes under this Agreement shall be deemed to be effective if served on
Buyer or on Buyer’s Registered Agent, as identified on Page 1 of this Agreement.

34. Offer. The submission by Seller of this Agreement to Buyer for examination
does not constitute an offer by Seller to Buyer, or a reservation of or option
for any Unit in the Condominium. This Agreement shall not become binding until
executed and delivered by both Buyer and Seller. Upon execution by Seller, an
executed copy of this Agreement shall be sent to Buyer or Seller shall otherwise
demonstrate its acceptance of Buyer’s offer, otherwise the offer shall be
considered rejected.

35. Coastal Construction Control Line. Buyer is aware that the Unit and/or
portions of the Condominium Property may be located in coastal areas partially
or totally seaward of the Coastal Construction Control Line as defined in
Section 161.053, F.S. and, as such, the Condominium Property may be subject to
coastal erosion and to federal, state, or local regulations that govern coastal
property, including the delineation of the Coastal Construction Control Line,
rigid coastal protection structures, beach nourishment, and the protection of
marine turtles. Additional information can be obtained from the Florida
Department of Environmental Protection, including whether there are significant
erosion conditions associated with the shoreline of the property being
purchased. Buyer is fully apprised of the character of the regulation of
property in such coastal areas and Buyer hereby waives and releases any right to
receive at closing a survey delineating the location of the Coastal Construction
Control Line with respect to the Unit and the Condominium Property in accordance
with Section 161.57, F.S.  

36. Miscellaneous. The explanations, definitions, disclaimers and other
provisions set forth in the Condominium Documents are incorporated into this
Agreement as if repeated at length herein. When the words “this Agreement” are
used, they shall include in their meaning all modifications, riders and addenda
to it signed by Buyer and Seller. Buyer acknowledges that the primary inducement
for Buyer to purchase under this Agreement, is the Unit, itself, and not the
recreational amenities and/or other Common Elements. Seller’s waiver of any of
its rights or remedies (which can only occur if Seller waives any right or
remedy in writing) will not waive any other of Seller’s rights or remedies or
prevent Seller from later enforcing all of Seller’s rights and remedies under
other circumstances. The performance of all obligations by Buyer on the precise
times stated in this Agreement is of absolute importance and failure of Buyer to
so perform on time is a default, TIME BEING OF THE ESSENCE as to all of Buyer’s
obligations hereunder. Buyer understands and agrees that Buyer is not acquiring
any rights or license in and/or to the name of the Condominium and/or the
Condominium Association and that the name of the Condominium is not a material
consideration in connection with Buyer’s purchase of the Unit. Additionally, the
name of the Condominium and/or the Condominium Association may be changed by the
Seller, in its sole discretion. If any portion of the Purchase Price or Buyer’s
deposits under the Agreement are funded through an account of a party other than
Buyer (“Third Party Funding”), Buyer represents and warrants to Seller, in order
to induce Seller to accept the Third Party Funding, that: (i) the party
providing the Third Party Funding is not the subject of a bankruptcy case,
receivership or insolvency proceeding, (ii) the Third Party Funding is being
given on behalf of Buyer as a loan or for reasonably equivalent value for
services performed and/or products delivered to such third party from Buyer and
(iii) the party issuing the Third Party Funding has no right, title or interest
in and to the Unit and/or the Agreement and/or any portion of the Deposits.
Notwithstanding the foregoing or anything contained to the contrary in the
Agreement, Buyer shall remain responsible for full payment of the Purchase Price
and other fees, costs and/or expenses as described herein, at closing, including
without

 

MIA 185388948v4

Purchase Agreement

Buyers Initials

 

 

 

 

- 19 -

DRF

 

--------------------------------------------------------------------------------

 

limitation, all deposits due under this Agreement. Seller shall have the right
to litigate ad valorem tax matters, impact charges, service fees and interim
and/or special assessments concerning the Unit, the Common Elements or any other
portion of the Condominium Property for prior years and/or the year of closing.
This Agreement may be executed in one or more counterparts, a complete set of
which shall be deemed an original and said counterparts shall constitute but one
and the same instrument. Signatures of the parties hereto on copies of this
Agreement transmitted by facsimile machine or over the internet shall be deemed
originals for all purposes hereunder, and shall be binding upon the parties
hereto. The counterparts of this Agreement and all ancillary documents executed
or delivered in connection with this Agreement may be executed and signed by
electronic signature by any of the parties to this Agreement, and delivered by
electronic or digital communications to any other party to this Agreement, and
the receiving party may rely on the receipt of such document so executed and
delivered by electronic or digital communications signed by electronic signature
as if the original has been received. For the purposes of this Agreement, with
respect to signatures by Buyer electronic signature means, without limitation,
an electronic act or acknowledgement (e.g., clicking an “I Accept” or similar
button), sound, symbol (digitized signature block), or process attached to or
logically associated with a record and executed or adopted by a person with the
intent to sign the record. Executive Order 13224 restricts activities with
entities, countries and persons (specifically designated nationals) set forth by
the Office of Foreign Asset Control (“OFAC”). In order to check the OFAC list,
Buyer must provide Seller with a government-issued identification card (for
example, a driver’s license, passport, or resident alien card). To the extent
Buyer’s name (or to the extent Buyer is a corporation or other entity, any
person or entity constituting a part of Buyer) matches a name or entity on any
such OFAC list or publication, the transactions with Buyer contemplated under or
in connection with this Agreement will be immediately suspended, and Buyer shall
be reported as instructed by OFAC. Additionally, to the extent that Buyer is an
entity and/or trust, Buyer shall provide the following to Seller, as applicable,
within thirty (30) days following the execution of the Agreement (collectively,
the “Entity Conditions”): (i) a copy of the entity’s formation documents and/or
trust documents, (ii) a certificate of good standing from the State/Country of
formation, incorporation and/or organization and/or trust certificate, (iii)
proper corporate/entity resolutions regarding the signatory’s power and
authority to complete the transaction, together with a designation of the
individual specifically authorized to complete the transaction and execute all
documents on behalf of Buyer, (iv) a sworn certificate or affidavit confirming
the identity of all persons with authority to bind the entity, and the identity
and address of all persons owning a 25% beneficial interest in the purchasing
entity (with copies of picture identification of all such persons attached) and
(v) an opinion from Buyer’s counsel addressed to Seller confirming that the
Buyer is duly formed, in good standing, and that the signatory has the authority
to enter into this Agreement and complete the purchase of the Unit without the
necessity of any consents or joinders of any other party. Moreover, to the
extent that Buyer has delegated signatory authority to an individual other than
Buyer (by way of power of attorney or otherwise), Buyer shall deliver to Seller
within thirty  (30) days following the execution of this Agreement a copy of the
document delegating such authority for Seller’s review and approval (the
“Delegation Conditions”). In the event that Buyer fails to meet the Entity
Conditions and/or Delegation Conditions, as applicable, same shall constitute a
default under this Agreement. Seller reserves the right to establish prices for
units in the Condominium. Seller may, in Seller’s sole discretion, increase or
decrease the price or price per square foot for any unit, or any offered option,
if any, at any time, or offer incentives for the sale of units. Seller makes no
representations or warranties that the price for the Unit or options in the Unit
will be increased or decreased for other buyers of identical or similar units or
options. Seller also makes no representations or warranties that changes made or
options, extras or upgrades chosen by Buyer will or will not increase or
decrease the market value of the Unit, and Buyer understands and agrees that
such upgrades and options, if any, may not increase the market value of the
Unit. Buyer shall, upon request from Seller from time to time, provide Seller
with Buyer’s valid picture identification. This paragraph shall survive closing.

37. Interpretation. Notwithstanding that this Agreement was prepared by one
party hereto, it shall not be construed more strongly against or more favorably
for either party; it being known that both parties have had equal bargaining
power, have been represented (or have had the opportunity to be represented) by
their own independent counsel and have equal business acumen such that any rule
of construction that a document is to be construed against the drafting party
shall not be applicable.

38. Entire Agreement. This Agreement is the entire agreement for sale and
purchase of the Unit and once it is signed, it can only be amended by a written
instrument signed by both Buyer and Seller which specifically states that it is
amending this Agreement. This Agreement contains the entire understanding
between Buyer and Seller, and Buyer hereby acknowledges that the displays,
architectural models, brochures, artist renderings and other promotional
materials contained in the sales office and/or the model suite are conceptual
and are for promotional purposes only and may not be relied upon. Any current or
prior agreements, representations, understandings or oral statements of sales
representatives or others, if not expressed in this Agreement or the Condominium
Documents, are void and have no effect. Buyer acknowledges and agrees that Buyer
has not relied on them. Notwithstanding the foregoing, Seller shall not be
excused from any liability under, or compliance with, the provisions of Section
718.506, Florida Statutes.

 

 

 

MIA 185388948v4

Purchase Agreement

Buyers Initials

 

 

 

 

- 20 -

DRF

 

--------------------------------------------------------------------------------

 

GENERAL INFORMATION:

 

Co-Broker Information:

 

(See Section 20 above; if the space for Co-Broker’s name is left blank, it shall
mean that Seller has not agreed to pay any co-broker)

Co-Broker’s Name:

 

NONE

Co-Broker’s Sales Agent

 

 

Co-Broker’s Address

 

 

 

 

 

 

 

Phone No.

 

 

 

Fax No.

 

 

 

 

E-Mail

 

 

 

License No.

 

 

ANY PAYMENT IN EXCESS OF 10 PERCENT OF THE PURCHASE PRICE MADE TO DEVELOPER
PRIOR TO CLOSING PURSUANT TO THIS CONTRACT MAY BE USED FOR CONSTRUCTION PURPOSES
BY THE DEVELOPER.

 

SELLER:

 

BUYER:

 

 

 

4111 South Ocean Drive, LLC, a Florida limited liability company

 

Sotherly Hotels, Inc.

 

 

 

 

 

 

 

By:

 

/s/ Eric Fordin

 

By:

 

/s/ Dave Folsom

 

 

Authorized Representative

 

Name:

 

Dave Folsom

 

 

 

 

Title:

 

President

 

 

Date of Signature:

 

September 9, 2016

 

Date of Acceptance:

 

9/14/16

 

 

MIA 185388948v2MIA 185388948v4

Purchase Agreement

 

 

 

 

 

- 21 -

 

 